Citation Nr: 1009417	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-19 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left ankle fracture. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from  September 1961 to 
August 1963.  Additional active duty during a period of 
Reserve service has not been verified.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  The RO, in pertinent part, determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left ankle fracture.     

The Veteran presented testimony before the Board in September 
2008.  The transcript has been associated with the claims 
folder.

Whether a November 10, 2005, decision of the Board, which 
denied service connection for residuals of a left ankle 
fracture and orthopedic disabilities of the back, hips, 
knees, and legs, should be revised or reversed on the basis 
of clear and unmistakable error (CUE), is the subject of a 
separate decision bearing docket number 08-34 020.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  Evidence submitted since the November 2005 Board 
decision, which denied service connection for residuals of a 
left ankle fracture, is cumulative and redundant and, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim.  



CONCLUSION OF LAW

Evidence received since the final November 2005 Board 
decision wherein the Board affirmed a denial of the Veteran's 
claim of entitlement to service connection for residuals of a 
left ankle fracture is not new and material, and the 
Veteran's claim for that benefit is not reopened.  38 
U.S.C.A. §§ 5108, 7103(a), 7104(b) (West 2002); 38 C.F.R. 
§§ 3.156, 20.1105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Here, the Veteran seeks to reopen a claim for service 
connection for residuals of a left ankle fracture, last 
finally denied by the Board in November 2005.  

As a general rule, a decision by the Board is final unless 
the Chairman of the Board orders reconsideration of the 
decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100(a); 
see also 38 U.S.C.A. § 7111(a) (a decision by the Board is 
subject to revision on the grounds of clear and unmistakable 
error (CUE)).  When the Board affirms a determination of the 
RO, that determination is subsumed by the final appellate 
decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1104.  

Once the Board's decision becomes final, absent submission of 
new and material evidence, the claim may not be reopened or 
readjudicated by VA.  See 38 U.S.C.A. § 5108.  The Veteran 
filed both a motion for reconsideration and a claim for CUE.  
The Motion for Reconsideration was denied by the Board in 
2009.  The Board also denied the CUE claim in a separate 
decision.  The Board notes that the Veteran also attempted to 
appeal the November 2005 Board decision to the United States 
Court of Appeals for Veterans Claims (Court); however, the 
appeal was dismissed by the Court as not timely filed.  See 
Order dated in June 2006.    

Therefore, the Board's November 10, 2005, decision is final 
and is not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 3.156, 
20.302, 20.1103.  However, if new and material evidence is 
presented or secured with regard to a claim that was 
disallowed, the Board must reopen the claim and review the 
former disposition of the claim.  See 38 U.S.C.A. §§ 5108, 
7104; 38 C.F.R. §§ 3.156, 20.1105. 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  

New and material evidence means evidence not previously 
submitted to agency decisionmakers; which relates, either by 
itself or when considered with previous evidence of record, 
to an unestablished fact necessary to substantiate the claim; 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  The credibility of newly 
submitted evidence is generally presumed for purposes of 
reopening a claim.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

In its January 2002 rating decision, the RO denied service 
connection for residuals of a left ankle fracture on the 
basis that there was no evidence that a left ankle fracture 
either occurred in or was caused by military service.  The 
Board notes that in February 1996, the RO determined that the 
claim for a left ankle fracture was not well grounded and the 
matter was not adjudicated on the merits.  The January 2002 
rating decision was the first merits determination.  

In his notice of disagreement and substantive appeal at that 
time, the Veteran argued that he fractured his left ankle in 
Verdun, France, and that service treatment records showing he 
sustained a right ankle injury treated with a short leg cast 
were inaccurate.

In November 2005, the Board affirmed the denial on the basis 
that there was no evidence of a left ankle fracture during 
the Veteran's military service.  The Board additionally 
determined that the medical opinions of record were not 
probative regarding etiology of the claimed residuals of a 
left ankle fracture.  Thus, the Board ultimately concluded 
that the evidence of record failed to establish the necessary 
criteria for a finding of service connection, i.e. service 
incurrence and nexus.  That he had a current left ankle 
disability was not in dispute.  

Of record at the time of the November 2005 Board decision 
were the Veteran's service treatment records.  An entry dated 
December 12, 1962, showed the Veteran hurt his right ankle 
playing basketball.  The Veteran complained of pain and 
swelling at the lateral malleolus.  A short leg cast was 
applied and the Veteran was given a walker.  X-rays taken on 
December 13, 1962, contained no evidence of a fracture or any 
diagnostic findings.  The cast was removed on December 27, 
1962.  Pain and swelling resolved and the Veteran was 
ambulatory.  The June 1963 separation examination was 
negative for a left ankle injury or disorder.  

On VA examination in February 1996, x-rays showed mild, left 
ankle post traumatic arthritis.  The examiner noted a large 
piece of bone density in the tip of the left medial malleolus 
with smooth margins.  The examiner indicated that it could 
represent either an un-united old fracture or accessory 
ossicle in that area.  No new fracture was seen.  Calcaneal 
plantar spurs were noted in both ankles, more on the left 
side than the right side.  Ankle mortis appeared to be 
maintained. 

VA outpatient treatment records dated between 2000 and 2005 
contained complaints of left ankle pain.  The Veteran reports 
a left ankle injury in service.  X-rays taken in July 2000 
confirmed the old ununited avulsion fracture at the tip of 
the medial malleolus. 

At a VA examination in February 2001, the Veteran again 
reported that he broke his left ankle during service in 1962.  
The Veteran also indicated that he re-injured his left ankle 
during service in the Reserves in the mid 1960's, while 
playing sports.  He further indicated that he underwent 
surgery to the left foot in 1982 or 1983 for a "bone [that] 
had dropped on the sole of his foot."  The Veteran was 
diagnosed with a history of left ankle fracture and 
radiologic evidence of an old, ununited fracture of the tip 
of medial malleolus with residual pain in the left ankle. 

In multiple correspondence from the Veteran, he indicated 
that he was aware that the service treatment records did not 
indicate that his left ankle was broken, but that it was a 
mistake by the attending doctor.  Notably, in June 2003, the 
Veteran alleged that service treatment records originally 
showed that a cast was placed on the left ankle, and then was 
subsequently removed, presumably by VA.  In a July 2003 
statement, the Veteran then maintained that he injured both 
ankles during service, but there were errors in the military 
record as to which ankle was casted. 

The Veteran presented testimony before a Hearing Officer at 
the RO in February 2003 and again before the Board in 
December 2003.  He testified that he fractured his left ankle 
during service in December 1962, not his right ankle.  He 
maintained that his right ankle was never casted and that he 
was in traction while hospitalized for five to seven days.  
He also testified that he reinjured his left ankle while 
playing football during Reserve service in 1966.


In July 2004, the Board remanded the claim to the Appeals 
Management Center (AMC) to obtain a VA examination with a 
medical opinion to resolve confusion regarding which ankle 
was injured during service in 1962.

A November 2004 letter from Dr. JML noted that the Veteran 
had recently been seen at his office complaining of a 
moderate amount of pain in his left ankle.  Dr. JML noted the 
Veteran reported a history of a left ankle fracture while 
playing basketball in service.  The physician noted that the 
right ankle was x-rayed in service, which showed no 
pathology.  Dr. JML indicated that the Veteran's pathology 
all along had been in his left ankle and that recent x-rays 
showed a nonunion of a medial malleolar fracture.  Dr. JML 
opined that within reasonable medical probability, the left 
ankle fracture, which was currently still symptomatic, was 
directly related to a service connected pathologic injury. 

The Veteran was again examined by VA in February 2005.  The 
examiner reviewed the claims file and noted the discrepancy 
between the Veteran's assertions regarding a left ankle 
fracture during service and the service medical records 
showing treatment for a right ankle injury with no 
radiographic pathology. The examiner specifically noted that 
the service medical records did not show a left ankle 
fracture treated with a cast.  The Veteran was diagnosed with 
an injury to the left ankle with a fracture of the distal 
tibia as per the patient's history, which the examiner noted 
was not mentioned in the claims file.  Additionally, the 
Veteran was diagnosed with residual posttraumatic early 
changes in the left ankle, residuals of an old fracture, and 
an incomplete healed fracture of the medial malleolus.  The 
examiner opined that it was at least as likely as not that 
the Veteran's old, partially healed fracture of the left 
ankle medial malleolus with mild posttraumatic changes was 
due to a service- connected event or trauma. 

The Board would note that during the pendency of the appeal 
the RO attempted to obtain both inpatient clinical records 
for a fractured ankle from October 1962 to December 1962 at 
the 42nd Field Hospital, APO44, Verdun, France, and in 
September 1966 from Fort Devens, Massachusetts, radiology 
department.  A November 2001 response indicated that a search 
for records at the 28th General Hospital and 42nd General 
Hospital dated in 1962 was performed and that records, as 
well as radiology reports from Fort Devens dated in 1966, 
were not located.   

Evidence submitted subsequent to the November 2005 Board 
decision includes multiple lay statements dated in 2007 
indicating that they knew the Veteran for many years, some as 
long as 55.  They further indicated that the Veteran never 
fractured his left ankle, wore a cast, spent time in the 
hospital recovering, or used crutches as a civilian. 

The Veteran continues to maintain in various statements that 
his military service records were incorrect and that he did 
fracture his ankle during service, with a re-injury in 1966.  
He also asserted that he was discharged from service with an 
unhealed fracture, which was concealed from him.  See 
statement dated in May 2007.

VA outpatient treatment records dated in 2007 show continued 
treatment for left ankle pain.  In a February 2008 letter, 
Dr. JMR indicated that the Veteran complained of severe left 
ankle pain as a result of injury to such during service in 
December 1962.  Dr. JMR noted that a review of service 
treatment records show that the right ankle was injured 
during service and that x-ray readings of the right ankle 
revealed no diagnostic findings.  (Emphasis added).  Dr. JMR 
noted that the Veteran insisted he injured his left ankle in 
service.  He stated that he did not have any records that 
would indicate that the Veteran's injury was on the left side 
for which he had a nonunion of his medial malleolar on his 
left ankle.  Dr. JMR concluded that the Veteran had 
significant pathological changes in the ankle injury, whether 
that was right or left, and had a cast.  Dr. JMR further 
indicated that the pathology may have been a severe sprain 
versus a traumatic fracture.  

During the September 2008 Board hearing, the Veteran once 
again testified that he injured his left ankle in service, 
which was treated with a cast.  He also testified that he 
reinjured his ankle during Reserve service in 1966, where he 
first learned he had an unhealed fracture of the ankle.  He 
indicated that he has had pain and stiffness since service.    

In the Veteran's March 2007 claim to reopen, he indicated 
that favorable nexus opinions dated prior to the November 
2005 Board decision proved that his left ankle was injured 
during service.  In sum, he argues that his current "old" 
unhealed fracture was the result of a service injury since 
"old" meant 1962.  He also indicated that affidavits 
submitted on his behalf proved that he did not injury his 
left ankle as a civilian.  Finally, he argued that VA 
employees at the RO "purged vital left ankle entry 
information from his [Department of Army] service records for 
personal financial (incentive payment) gain."

As noted previously, the November 2005 Board decision denied 
service connection on the basis that there was no evidence of 
a left ankle fracture during the Veteran's military service.  
The Board additionally determined that the medical opinions 
of record, VA and private, were not probative regarding 
etiology of the claimed residuals of a left ankle fracture.  

To the extent that the Veteran would argue that his September 
2008 testimony before the Board and various statements 
contributed to a more complete picture of the circumstances 
surrounding the origin of his left ankle injury under Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), which is sufficient 
to reopen his claim, the Board does not agree.

The Veteran has not submitted new or material evidence which 
shows that his left ankle was fractured or even injured 
during service.  Despite his assertions that his military 
records were doctored to remove treatment for a left ankle 
injury, he also has not submitted evidence to support these 
allegations.  Lay statements indicating that the Veteran did 
not fracture his ankle as a civilian, while new, are not 
material in that they do not show that a left ankle fracture 
was incurred in or the result of active military service.  
Moreover, they are not competent to render a medical 
diagnosis or nexus opinion, which is one of the necessary 
elements lacking in the instant case, other than service 
incurrence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Finally, these lay statements do not raise a 
possibility of substantiating the claim.
 
Essentially, the evidence submitted since the last final 
denial does nothing but reiterate the Veteran's prior 
contentions: that he injured his left ankle in service and 
that his current residuals, including an ununited fracture of 
the medial malleolus, pain, and stiffness, are related 
thereto.  These are essentially the same contentions raised 
in the notice of disagreement and substantive appeal filed 
with the 2002 rating decision and considered by the Board in 
2005.  Moreover, the November 2005 Board decision found that 
the two favorable opinions of record regarding etiology of 
the residuals of a left ankle fracture were not probative of 
the matter on appeal.  

While the Board recognizes the sincerity of the Veteran's 
beliefs with regard to his left ankle, these beliefs are 
simply a reiteration of the arguments raised before the Board 
in 2005.  Such evidence is not new, in that it is merely 
duplicative or cumulative of evidence considered previously.  

Further, no new medical evidence addressing the Veteran's 
left ankle fracture and the possible relationship to service 
has been presented.  Even Dr. JMR, who previously submitted a 
favorable opinion in 2004, indicated in 2008 that there were 
no records to support a finding that the Veteran sustained a 
fracture to his left ankle in 1962.  Thus, to the extent that 
the medical evidence of record received since the 2005 Board 
decision could be deemed new, it is not material to the issue 
at hand as it does not relate to an unestablished fact 
necessary to substantiate the claim, i.e. disease or injury 
to the left ankle in service or a nexus opinion.  

In light of the above, the Veteran's claim of entitlement to 
service connection for residuals of a left ankle fracture is 
not reopened, and the appeal is denied.  See 38 C.F.R. 
§ 3.156(a).  

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.


Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Further, the Court issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to service connection.  In that 
regard, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  

The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

VA complied with notification responsibilities in May 2007.  
This letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  He was 
further notified that his claim had been previously denied 
and the reasons for the prior denial.   Notice pursuant to 
the Dingess decision was also included in this letter.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment and personnel records, post 
service VA outpatient and hospitalization records and private 
treatment notes, lay statements, reports of VA examinations, 
and the transcript from the September 2008 Board hearing.  
The Veteran has not identified any other evidence which has 
not been obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for residuals 
of a left ankle fracture, the benefit sought on appeal is 
denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


